COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Eric Dewayne Small v. State of Texas

Appellate case number:     01-14-00421-CR

Trial court case number: 985103

Trial court:               209th District Court of Harris County


        The Court has determined that one exhibit, marked by the official court reporter as
State’s Exhibit 13, “Defendant’s audio statement,” was not included as part of the reporter’s
record forwarded to this Court on appeal.

         Accordingly, the exhibit clerk of the 209th District Court is directed to deliver to the
Clerk of this Court the original State’s Exhibit 13. See TEX. R. APP. P. 34.5(f), 34.6(g)(2). The
Clerk of this Court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this Court for their inspection; and, upon completion of inspection, to return
the original of State’s Exhibit 13 to the clerk of the 209th District Court.

         The exhibit must be filed in this Court no later than 10 days from the date of this
order.

         It is so ORDERED.


Judge’s signature:     /s/ Terry Jennings
                       


Date: September 17, 2015